Opinion by
Lawrence, J.
When the case was called for trial there was no-appearance on behalf of the plaintiff. The record disclosed that the protest was-received by the collector on September 23, 1948, but the entry was not liquidated until December 1, 1948. Since section 514 provides that a protest may be filed against the liquidation of the collector “within sixty days after, but not before such liquidation,” it was held that the protest was not filed in accordance with law. The protest was therefore dismissed.